OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                             AUSTIN




Eoaorable C. 2. Patterson
County Attornap
Erewster Comty
Alpha,   Tsxaa

Dear    Sir:                 Oplnlon No. o-3895
                             Ral Comlssioasrel      Courtr    - 8m-
                                   gloyment of roll     trappers
          Your request for opinion hae been rooalred  and
camfully   considered by thls deprtsont.  Xa quote from your
request as follows~

              “Can a county le~slly ?ay out funds to
        apply on l/3 of the salary for a govermont
        trapper, and if they oan are they ltiited  to
        number or trappers that may be employed?
              “The praetloa as fOllOwed 1~:    for an.
        assoolatlon   to* my l/3 of the salary oi .:overn-
        zsnt trappers,    the state government a l/3
        and the commissioners aourt the other l/3.
              *Aatistated before, I would agproolate
        an op’inlon as to whether or not the Corz.is-
        eloners Court can. lemlly   _3ay the i/3 or
        said salaries,   and if they oan, are the limit-
        ed on rumbar or trappers that may be thus em-
        gloyed.”
            se assume rraa your roGueat that you are reterring
to wolr trappers ecgloyed by the United States Department
or agioulture,     Eureau of Slolo~lcal Survey, in cooperation
With the Chalrzan or the Llvest.ook Sanitary COmmiGSlOn of
Texas and the Commissioners’ Court of your County, end our
answ3r hereto Is b2sed ugon t&t assumption.
              Article   192b, 3action 1, Vernon’s   Annotntad    Texas
Civil    Statutes,    reeds as r0iloprs:

              “380. 1. T:?latthe %htA  Of Telli Will
        cooperate through the Live Stock Sanitary
     ’
1
    Eonoreble     C. 3. Patterson,    Page 2


            Comlselon     of Texna with United States Depart-
            mnt of Agrloulture,      Sureau of ~lolo~lo~l    aur-
            voy, In doetroylng    ooyotes,   wolves, ziountaln
            ll&ms, bobcats and other .medatory anlzala,         end           - .
            throw    the +rioDtural       and Eo’sohanlcal Coll3ege
            of Texas will cooperate with the United States
            Depar??ent of Asrioulture       Bureau of Slolo;ical
            arvey,   in destroy1      pra rle dam, pocket
            ;o+srs    (salammders “g   jack
                                          i rabbits,   ground
            s&rrols     and othsr rldent pests In the lnter-
            eat of the proteotlon     of live stock, crops
            and ranges,”
                  Article   192b, seotion 4, Vsrnon@s Annotated       Teraa
    Civil    Statutes,    reads as followsa

                   “SBC* 4.    The Chalman of ths Live Stook
            -lanitary Comleslon     of Texas la hereby au-
            thorized and dlreoted to exeoute a ooopsretive
            a rtie~nant *::lth the 33oretar:: OS A&.oulture
            or ths i7nlted States of America or the ijuraau
            or Blolo&ioal     Survey of the United Statee of
            A~erloa for carryir.6 out euoh cooperative       work
            iz predatory anlml      oontrol   in such manner
            und under such regulations       as my be stated ln
            sali! agrement.      The president   of the Agloul-
            tural r,nd XecZhaaloal Colle,:e of Tams Is hereby
            authorized and dlreotad to execute a ooopera-
            tiva ageement With the Seoretary        of Azrloul-
            ture or the Bureau of Blolo~loal       Survey for
            carryisg    out such cooparative    work In rodent
            control    In suoh manner and under such ragula-
            tlons aa fray be stcted in said agr3ement~m
                 Article   192b, Section 5, Vernon’s      Annotated Texas
    Civil    Statutes,   reads ar followa;
                   *Sec. 5.   Tbnt the Comlsslonors’     Court
            of any county within the State or the govern-
            in;.: body or any Incorporated    oltp or town
            within the Stata 1s empowered and authorized
            at Its dlsoratlon    to appropriate    tunds for
            the proaeoutlon of tha predatory animal and
            rodent control u:ork oontelaploted by this Aot
             (Art. 192b; P. C. art. 1378a) end In ooopsra-


                                               i
                                                             .- .-
.   .                                                                443
Honorable C. 3. Patterson, Page 3


     tion vSth &ate and Federal authorities to an-
     ploy labor and to mrohaoe and provide supplies
     ra:*zlred for the o?feotive prosecution or this
     vor!:."

          Article 192b, %&ion   6, vernon*s Annotated Texss .,        .
Civil Ltatutos, roads 25 rollowsr

           "SBO. a. All furs, sk.insand 5ytELmens
     taken by h'&ters or trappers, pild froraState
     funds shall be sold under fules rrescrlbed by
     tha Live stock sanitary Cocmlsslon of Tews
     und .thsprocoeds o? suoh sales shall be paid
     iiito the State Trsasu2y to be Oredited and
     added tc soid.?rsdatory an&al fund. All furs,,
     skins, :ci s;octiens taken by hunters or trap-
     pers ?aid from-county funds &all be sold 3s
     prescribed by the Cormlssl~nsrs~ Court of the
     comty, and the ;rooasds cl euoh sale shall
     be ?!~lc 1r.t.othe County Trsasury to be credited
     A& added to such predatory enimal fund, jro-
     vidod t.hetncy speohen so taken rraybe pre-
     sented free of charge to tho iqpicultural    and
     L;'ocharloalColler,e,or any othsr St3te lnstl-
     tution or to the United States Rational ?r'usasm
     fcr scientific _=ur;osos.*
          @inion Xo. Q-2709 of this de;?artzentholds that the
Comlssionorel Court of Havarro County had authority to help
pay the srlzry of a wolf trqqe,r where the United States De-
gzrtxnt or z&gloulture, Bureau of ?Solo~lc3l Survey, i;aid
'rh9rs.m+ndsr of ths wolf trapper's salary. Ye enolose here-
?ith a copy of said o~lnion for your informtion.
          You are rosgaotfuily idvised thet it is the oplnlon
sf this de~~rtmnt th3t the Comisaloners~ Court has authority
to gay 0ut county funds (fro31the general ruad 0r the county)
to agplp on the aalery oi suoh government  wolf trapper.  It
is our furthsr opinion that the Cozmissioners~ Court may eclploy
or assi:st in the payzont of the oalarles of 85 raanyeuoh govern-
lrentwo:lr trappers as the Court In its sound dieoration detsr-
m;ncs t,obe necessary.
                                          Your5 very truly




                                     3P